TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-02-00023-CR




                                   Pablo Rodriguez, Appellant

                                                 v.

                                  The State of Texas, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
          NO. 007101, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING




               On December 4, 2000, Pablo Rodriguez pleaded guilty to engaging in organized

criminal activity. The district court deferred further proceedings and placed Rodriguez on community

supervision. Rodriguez filed his original notice of appeal on January 5, 2001.1 He filed a

supplemental notice on February 14, 2001.

               The deadline for perfecting appeal was January 3, 2001. Tex. R. App. P. 26.2(a)(1).

No extension of time for filing notice of appeal was requested. Tex. R. App. P. 26.3. There is no

indication that notice of appeal was properly mailed to the district clerk within the time prescribed

by rule 26.2(a). Tex. R. App. P. 9.2(b). Under the circumstances, we lack jurisdiction to dispose of

the purported appeal in any manner other than by dismissing it for want of jurisdiction. See Slaton



    1
       The district clerk did not send a copy of the notice to this Court. See Tex. R. App. P.
25.2(c). We first learned of the attempted appeal on January 11, 2002, when the district clerk’s
record was received.
v. State, 981 S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex.

Crim. App. 1996).

              The appeal is dismissed.




                                             Lee Yeakel, Justice

Before Justices Kidd, Yeakel and Patterson

Dismissed for Want of Jurisdiction

Filed: January 31, 2002

Do Not Publish




                                                2